JOHN R. BROWN, Chief Judge,
dissenting:
The Court has affirmed the District Court’s application of TIL in this case, but on different grounds than those on which the District Court relied. The panel has held that TIL should be invoked because this case involves the financing, and not the sale, of insurance. Thus, under the Court’s reasoning in Perry v. Fidelity Union Life Insurance Company, 606 F.2d at 468, McCarran is inapplicable. I dissent from this holding for two reasons.1
First, the Court has assumed, and I think correctly, that the Community loan managers made credit sales of cancer insurance. However, the Court was incorrect in bisecting the transaction into separate parts, a sale of insurance and a financing of the sale. The transaction was a credit sale. This is a species of sale, but a sale nonetheless. Although the McCarran Act is as inscrutable as Mona Lisa in many respects, there is one principle upon which the Court and I agree: the sale of an insurance policy is squarely within the “business of insurance,” as is the licensing of agents, ante, 606 F.2d at 503. SEC v. National Securities, Inc., 1969, 393 U.S. 453, 89 S.Ct. 564, 21 L.Ed.2d 668. Therefore, McCarran should exempt the defendants from TIL if TIL would invalidate, impair or supersede applicable Georgia law.
Second, even if I could agree with the Court that the issue here is financing, separate and apart from the sale of insurance, I would still disagree with their result for reasons stated in my dissent in Perry, ante, 606 F.2d at 475-478. The Court has assumed that Community was an insurance seller. I am convinced that financing of premiums by the one selling the insurance is part of the “business of insurance” which is covered by the McCarran Act. When an insurance seller offers premium financing in conjunction with the sale of insurance, this financing is an inducement to the purchaser to buy. It is such an integral part of the actual sale that the insurer-insured relationship, emphasized in National Securities, 393 U.S. at 460, 89 S.Ct. 564, is directly involved. This is the “business of insurance” which McCarran exempts from federal control.
Having expressed my opinion on this issue in favor of the application of the McCarren Act, I now must, as I did in my dissent in Perry, ante, 606 F.2d at 475, apply the analytical construction of Cochran v. Paco, 606 F.2d at 464, to the questions not addressed by the Court: (i) whether Georgia regulates the business of insurance within the meaning of § 2(b) and (ii) if so, whether application of TIL would invalidate, impair or supersede applicable state law.
The District Court held in effect that Georgia did not regulate the business of insurance because insurance companies and their agents are exempted from the only *509Georgia statute directed toward credit disclosures.2 The Court went further to state that even if Georgia required insurance companies to disclose credit terms, there would be no invalidation, impairment or supersession of state law in view of § 111 of TIL, 15 U.S.C.A. § 1610.3 I cannot agree.
Inherent in the District Court’s conclusion is the assumption that to exempt insurance agents or premiums in connection with sickness insurance is tantamount to a failure to regulate for McCarran Act purposes. This assumption eviscerates McCarran and effects its repeal — the precise result its authors so assiduously sought to avoid. See dissent in Perry, ante, 606 F.2d at 473-474 & n. 10, and Appendix excerpts [2], [4]-[6], [22], ante, 606 F.2d at 484. Moreover, pronouncing that Georgia does not regulate within the meaning of § 2(b) by exempting insurance companies from making premium credit disclosures strips that State of the right granted to it under the McCarran Act to regulate in a manner it deems best in a situation where Congress has not specifically related the statute to the business of insurance.4 See dissent in Perry, ante, 606 F.2d at 475, and Cochran, ante, 606 F.2d at 464 and authorities cited therein.
First, Georgia comprehensively regulates the business of insurance and the sale of' insurance policies. See generally Ga.Code Title 56. There is no doubt about this and *510plaintiffs do not contend otherwise. Second, Georgia has regulated the financing of insurance premiums through the Georgia Insurance Premium Finance Company Act, Ga.Code Ann. § 84-5301. The Georgia Legislature has also mandated that credit disclosures be made in insurance premium financing arrangements. Ga.Code Ann. § 84-5309(c). But what is significant here is the fact that Georgia specifically and affirmatively exempted from the requirements of this Act not only “[a]ny insurance company authorized to do business in the State of Georgia or any licensed resident local agent as to premiums on business produced by such agent” (Ga.Code Ann. § 84-5302(a)), but also “[insurance premiums in connection with the kinds of business defined in . section 56-404 (accident and sickness insurance) of the Georgia Insurance Code” (Ga.Code Ann. § 84-5302(e); emphasis added).
I would hold that these exemptions fall squarely within the Fifth Circuit standard for “regulating” announced in Crawford v. American Title Ins. Co., 1975, 518 F.2d 217, 218, which I followed in my dissent in Perry, ante, 606 F.2d at 481-482.
The McCarran Act renders the federal [act] inapplicable when state legislation generally proscribes, permits or otherwise regulates the conduct in question and authorizes enforcement through a scheme of administrative supervision.
(Emphasis added.) Georgia has chosen to permit insurance agents not to make the credit term disclosures mandated in Ga. Code Ann. § 84-5309(c). Thus, even assuming, as plaintiffs urge, that the “conduct in question” is making credit term disclosures rather than selling insurance policies, the Crawford test is satisfied.
As to the final question, were we to place our imprimatur on the District Court’s reading of McCarran, we would not only be superimposing additional requirements, which I declined to do in my dissent in Perry, ante, 606 F.2d at 482 -483, but we would be construing TIL to invalidate completely the Georgia exemptions in direct contravention of § 2(b). We can think of no clearer “conflict,” to use the District Court’s term,5 than exists where a state has affirmatively relieved insurance companies and their agents and certain premiums from credit disclosure requirements. The nonaction — purposeful and noninadvertent — that is expressly legal for an insurance agent in Georgia would be expressly illegal under federal law.6 TIL’s application would thus amount to invalidation with a vengeance and reduce McCarran to a nullity.
The plaintiffs argue and I acknowledge that the result I would reach here would mean that no credit sale disclosures have to be made by insurance companies and their agents in Georgia.7 But this Court has no charter to cure that. Georgia has demonstrated, by enactment of the Premium Finance Company Act, its know-how and ability to impose disclosure requirements when it chooses to do so. Congress has displayed equivalent abilities in specifically relating federal legislation to the insurance business; witness, for example, its action with respect to the National Labor Relations Act and the Fair Labor Standards Act, 15 U.S.C.A. § 1014. When and if these legislative *511bodies subsequently decide that insurance companies and agents should not enjoy this immunity, they will find an obedient ear in the Fifth Circuit. Until then, we must confine our legislative activities to “molecular motions.”8

. I now concur in Part III of the Court’s opinion concerning Truth in Lending matters.


. The District Court reasoned as follows:
To apply the McCarran-Ferguson Act as broadly as defendants suggest would effectively bar the application of any federal statute relevant to the business activities of insurance companies regardless of whether state legislation covered the specific transaction in question or not.
Feb. 28, 1975 opinion, R. at 529, App. at 47 (emphasis added). But barring the application of any federal statute enacted under the Commerce Clause in the absence of a clear Congressional expression specifically relating that act to the business of insurance (as opposed to a “relevant” test) is exactly what the McCarran Act is all about. See dissent in Perry, ante, 606 F.2d at 473-474 & nn. 8-10, 475, 483.


. The Court in effect held that Georgia did not regulate this aspect of the business of insurance, and even if it did, there was no conflict with federal law:
However, defendants cite no Georgia legislation specifically overriding or superseding the Truth-in-Lending Act, nor do they demonstrate how application of this Act would interfere with state legislation. Moreover, research reveals that the only Georgia statute directed toward disclosures accompanying sales of insurance exempts all insurance companies and their local agents from its coverage. Ga.Code Ann. §§ 84-5302 and 84-5309. Therefore, no conflict exists between requirements under Georgia law and under the Truth-in-Lending Act. And even if the State of Georgia had passed legislation requiring disclosures in the sale of insurance, the Truth-in-Lending Act could not be interpreted as invalidating, impairing, or superseding state law since section 111 of the Act specifically provides that “[t]his title does not annul, alter, or affect, or exempt any creditor from complying with, the laws of the State relating to the disclosure of information in connection with credit transactions, except to the extent that those laws are inconsistent with the provisions of this title or regulations thereunder, and then only to the extent of their inconsistency.” 15 U.S.C. § 1610(a). Consequently, the Federal Reserve Board has determined that the credit sale of insurance is governed by the Truth-in-Lending Act.
Logic also dictates the rejection of the defendants’ position. To apply the McCarranFerguson Act as broadly as defendants suggest would effectively bar the application of any federal statute relevant to the business activities of insurance companies regardless of whether state legislation covered the specific transaction in question or not. This interpretation justifiably has not been accorded the McCarran Act by federal courts in other contexts. E. g., Atlantic & Pacific Insurance Co. v. Combined Ins. Co., 312 F.2d 513, 515 (10th Cir. 1962); Sears, Roebuck & Co. v. All States Life Insurance Co., 246 F.2d 161, 172 (5th Cir. 1957); Zachman & Erwin, 186 F.Supp. 691, 694 (S.D.Texas 1960).


. The plaintiffs maintained below and asserted at oral argument that TIL specifically relates to the business of insurance. The District Judge did not reach the issue because he found no invalidation, impairment or supersession of state law. The Court holds in Cochran that TIL does not specifically relate to the business of insurance, see ante, 606 F.2d at 464 and authorities there cited.
Plaintiffs also assert that 15 U.S.C.A. § 1633 provides the exclusive mechanism by which states can exempt credit transactions from TIL’s requirements. I rejected this same contention in my dissent in Perry, ante, 606 F.2d at note 34, p. 483.


. The mere absence of conflict is not the litmus test for applying McCarran. “Invalidate, impair, or supersede” includes the displacement of, or the superimposition of federal requirements on, transactions that are tailored to meet state requirements. Dissent in Perry, ante, 606 F.2d at 482 — 483.


. It has long been a settled McCarran principle that the states can make legal activities of insurance companies — uniform rates, for example — that would otherwise be illegal under federal law as long as § 2(b) standards are met and these activities do not constitute boycott, coercion or intimidation within 15 U.S.C.A. § 1013(b). E. g., Dexter v. Equitable Life Assurance Society, 2 Cir., 1975, 527 F.2d 233, 236; Meícíer v. Aetna Casualty & Surety Co., 5 Cir., 1975, 506 F.2d 732; Perry dissent Appendix, ante, 606 F.2d at 484, excerpts [2], [16], [19].


. In Cochran, ante, 606 F.2d at 460 we held that independent insurance premium finance companies were not exempted from making such disclosures by virtue of the McCarron Act because their activities were not part of the “business of insurance” within the meaning of § 2(b).


. I recognize without hesitation that judges do and must legislate, but they can do so only interstitially; they are confined from molar to molecular motions.
Southern Pacifíc Co. v. Jensen, 1917, 244 U.S. 205, 221, 37 S.Ct. 524, 531, 61 L.Ed. 1086 (Holmes, J., dissenting).